Citation Nr: 0508564	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  97-32 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of a right shoulder (scapula) 
fracture.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for lumbosacral strain.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative changes of the left knee.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to May 1997.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating decision rendered by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board remanded the case to the RO for further development 
in December 1999 and November 2003.  The case has been 
returned to the Board for further appellate consideration.


REMAND

The evidence contains the reports of VA examination in August 
1997 and August 2004.  However, in a statement received by 
the RO in March 2003, the veteran reported that he was 
currently receiving medical treatment at the VA Medical 
Center (VAMC) in Jackson, Mississippi.  Copies of these 
treatment records are not presently associated with the 
claims folder.  

The procurement of the potentially pertinent VA medical 
records referenced by the veteran is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of the VA are deemed to be constructively of 
record, they must be obtained.  Id.

Accordingly, this case is remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  The RO should request the veteran to 
submit a copy of any pertinent evidence 
in his possession.  In addition, it 
should request him to provide the names 
and addresses of all medical care 
providers who may possess records, not 
already associated with the claims 
folder, pertaining to treatment or 
evaluation of the veteran for his 
service-connected right shoulder, 
lumbosacral strain, and/or left knee 
disability since 1997.  

When the requested information and any 
necessary authorization are received, the 
RO should attempt to obtain a copy of all 
indicated records.  

2.  In any event, the RO should obtain a 
copy of all pertinent treatment records 
from the Jackson, Mississippi, VAMC since 
1997.  

3.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, the RO should 
so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

4.  Thereafter, the RO should review the 
claims folder to ensure that all 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
In addition, the RO should undertake any 
other development it determines to be 
indicated.

5.  Then, the RO should readjudicate the 
issues on appeal on a de novo basis.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


